Citation Nr: 1136848	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to June 1972.

This case originally came before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2011 the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current left wrist disability is due to in-service injury.


CONCLUSION OF LAW

A left wrist disability was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Board notes that the duties to notify and assist have been met to the extent necessary to grant the claim for service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that he injured his left wrist in Vietnam in 1971 when a truck in which he was riding overturned.  The service treatment records refer to an "injured hand" in October 1971.  It is not specified as to which hand is involved or the nature of the injury.  The service separation examination in June 1972 did not note any upper extremity findings; however, it does not specifically show that an examination of the wrist was conducted.  

A November 2005 VA treatment record notes the Veteran reported left wrist pain for the past five years, with a remote history of trauma in Vietnam.  Examination of the left wrist showed no obvious deformity, effusion or erythema; X-rays were negative.

On VA examination in March 2010, the Veteran reported a history of left wrist injury in a truck accident in Vietnam in 1971.  He reported that he treated the injury with over the counter medication and ace wraps.  The Veteran reported that the left wrist had become progressively worse since service.  X-rays showed degenerative ossification of the triangle fibrocartilage of the left wrist.  The examiner stated that the left wrist condition was not caused by or a result of the Veteran's military service because "there is no documentation of any left wrist injury in service or for 1 year post service.  There is no nexus for service connection and his current wrist pain started in 2005."

The examiner's opinion appeared to be based on the lack of in-service treatment and did not consider the Veteran's credible assertions that he experienced a left wrist injury in service.  As such, that opinion is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the Board's February 2011 remand, another VA examination was conducted in April 2011.  The Veteran reported intermittent wrist pain dating from an inservice wrist injury in Vietnam in 1971.  The examiner diagnosed wrist strain and stated that it was "less likely as not" that the Veteran's current wrist problem was caused by or a result of a motor vehicle accident in 1971 in Vietnam because the "records very limited 1971 through today pertaining to wrist.  Only [complained of] pain 1/month and self treat with ointment and wrap."

Reviewing the record as a whole, there is objective evidence of an injury during service in 1971.  While the service treatment record did not specifically refer to the left wrist, the Veteran has provided a credible and consistent account of the nature and circumstances of an injury to his left wrist at that time.  He has also reported that he has experienced intermittent pain in the left wrist since service.  X-ray findings in 2010 noted left wrist pathology.  Despite the VA examiner's opinion finding it less likely as not that the current left wrist disability is related to inservice injury, the Board finds that the evidence in this case is approximately balanced with regard to the merits of the Veteran's claim.  Therefore, the benefit-of-the doubt doctrine applies and the Veteran's claim of entitlement to service connection for left wrist disability is allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

Service connection for a left wrist injury is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


